896 F.2d 507
133 L.R.R.M. (BNA) 2856, 114 Lab.Cas.  P 12,005
GEORGIA POWER COMPANY, Plaintiff/Counter-Defendant, Appellee,v.INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCALNUMBER 84, Defendant/Counter-Claimant, Appellant.
No. 89-8078.
United States Court of Appeals,Eleventh Circuit.
March 13, 1990.

James Michael Walls, Walls & Corlew, Atlanta, Ga., for defendant/counter-claimant, appellant.
Jesse P. Schaudies, Jr., Christopher Sheridan Miller, Troutman, Sanders, Lockerman & Ashmore, Atlanta, Ga., for plaintiff/counter-defendant, appellee.
Garen E. Dodge, McGuiness & Williams, Washington, D.C., for amicus-Equal Employment Advisory Council.
Appeal from the United States District Court for the Northern District of Georgia;  J. Owen Forrester, Judge.
Before FAY and COX, Circuit Judges, and ESCHBACH*, Senior Circuit Judge.
PER CURIAM:


1
The judgment is AFFIRMED based upon opinion of the District Court found at 707 F.Supp. 531 (N.D.Ga.1989).



*
 Honorable Jesse E. Eschbach, Senior U.S. Circuit Judge for the Seventh Circuit, sitting by designation